- q department of the treasury internal_revenue_service tar exempt awd government entities oehense dote as l000 um date ec certified mail taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax last date to petition the courts dear this is a final_determination regarding your exempt status under sec_501 c of the because you have not established that you are internal_revenue_code code observing the conditions required to continue exempt status recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to our determination was made for the reason that you have falled to produce documents records or other information to establish that you are operated exclusively for one or more exempt purposes set forth in sec_501 or that you were not operated for the benefit of private interests or that a part of your net_earnings did not inure to the benefit of private individuals contributions made to your organization are not deductible under sec_170 of the code furthermore you are required to file federal_income_tax retums on form_1120 for all open years if you decide to contest this determination in court a petition for declaratory_judgment proceeding in the united_states tax_court the united_states court of claims or the united_states district_court for the district of columbia must be filed within days from the date this determination was mailed to you the publication attached gives you information about filing suit in these courts tpct cinipapavt pass taxpayer you also have the right to contact the office_of_the_taxpayer_advocate advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse a legally correct_tax determination nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you may call toll-free and ask for taxpayer_advocate assistance ’ you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely marsha ramirez director eo examinations enclosure publication - internal_revenue_service department of the treasury ow oct ‘taxpayer identification_number form tax_year a ended - peracn to contectid number certified mail-return receipt requested ' dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you do not agree with our proposed revocation you must submil to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this rhatter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ‘its administrative remedies witbin the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code letter catalog number tt you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the forma appeals process the taxpayer_advocate cannot reverse a jegally correct_tax determination or extend the time fixed by law that you have to file a petition ina us court the taxpayer_advocate can however se that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation hi r c johnson director eo examinations enclosures publication publication report of examination letter catalog number 4b08f cata dk form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - intumal revenue servier facts according to our records the an organization exempt from federal_income_tax because it is an organization described in sec_501 of the internal_revenue_code the services' records further indicate that the corporation was granted exemption in and is classified as other than a private_foundation because it is described in sec_170 and sec_509 of the internal_revenue_code is individuals representing the organization approached the service they advised us that the organization was not in compliance with their payroll responsibilities and wanted to make correction after conducting research we noted that not only was the organization delinquent with their payroll responsibilities they were also delinquent in filing forms the last year that the organization filed form_990 was for fiscal_year ending the taxpayer submitted most of the payroll retums that were due however the taxpayer never submitted any forms we called the representatives who originally contacted the service on behalf of the taxpayer they did not return our calls we decided to initiate an examination of the taxpayer we sent an appointment letter by certified mail to the taxpayer's last_known_address the letter was returned as undeliverable law sec_501 states that organizations organized and operated exclusively for religious charitable educational and other exempt purposes may qualify for exemption in order to qualify for exemption under sec_501 no part of the organization's net_earnings may inure to the benefit of any private_shareholder_or_individual no substantial part of the organization's activities may involve carrying on propaganda or otherwise attempting to influence legislation and the organization may not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office income_tax regulation sec_1_501_c_3_-1 states that organizations described in this section must be organized and operated exclusively for one or more of the purposes specified in such section to meet either the organizational_test or the operational_test it is not exempt if an organization fails income_tax regulation sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes generally the articles of organization cannot empower the organization to engage in activities other than as an insubstantial part that are not in furtherance of one or more exempt purposes form 886-a ‘rev deparunent of the treasury - internal_revenue_service lad page 1lof2 ee t s g -g2-940 887d wol form_886 a neparument of the treasusy - internal revenue serviec name of taxpayer explanation of items schedule no or exhibic yeat pcriod ended income_tax regulation sec_1_501_c_3_-1 states an organization wiil be regarded as operating exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_6001-1 requires that each person required to file a return maintain books_and_records to allow the service to establish whether the taxpayer is liable for any_tax liability exempt_organizations must also maintain the records required by sec_6033 sec_1_6033-2 states that in general every organization_exempt_from_taxation under sec_501 shail file annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization sec_1_6033-2 states that an organization which is exempt from taxation under sec_501 and is not required to file annually shall immediately notify the service in writing of any changes in its character operations or purpose for which it was originally created this section further states that every organization exempt from tax whether or not it file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of the tax laws is required to taxpayer's positions none provided reasoning and conclusion an organization described in sec_501 the internal_revenue_service attempted to conduct an examination to insure that the organization was entitled to continue its tax exempt status the service mailed an audit letter by certified mail to the organization's last_known_address the audit letter was returned as undeliverable received exemption as accordingly we are proposing to revoke the exempt status of the effective form 886-acrev s-c8 department of the treasury - internal_revenue_service page of d ee t s ae-de-230
